Citation Nr: 0202660	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  97-29 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for ear infections.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and B.G.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1943 to January 1946.  

This matter was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Phoenix, Arizona (the RO) which, in pertinent part, 
denied entitlement to service connection for hearing loss 
with associated ear infections.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.  
In October 1997, the veteran testified at a personal hearing 
over which a Hearing Officer of the RO presided.  

In October 2000, the Board remanded to the RO the issue of 
entitlement to service connection for bilateral hearing loss 
with associated ear infections.  In a January 2001 rating 
decision, the RO granted service connection for bilateral 
hearing loss and tinnitus.  The RO continued the previous 
denial of service connection for ear infections.  A 
Supplemental Statement of the Case was issued by the RO in 
December 2001.  The veteran's VA claims folder has been 
returned to the Board.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran currently has ear infections.  


CONCLUSION OF LAW

Ear infections were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic ear infections which are claimed to be associated 
with hearing loss due to acoustic trauma.  As noted in the 
Introduction, after the Board remanded this case in October 
2000, the RO granted service connection for hearing loss and 
tinnitus.  Thus, the sole issue remaining on appeal is 
whether service connection is warranted for ear infections.  
 
In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
wartime military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Generally, where a veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).    

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background

The veteran's service medical records are negative for 
complaints or findings of ear infections.  No ear abnormality 
was demonstrated on the separation medical examination in 
January 1946.  

The veteran's original claim for service connection for 
hearing loss with ear infections was filed with VA in April 
1996.  On VA examination in June 1996, findings were 
consistent with normal middle ear function.  There was no 
history of ear surgery and no finding of an ear infection or 
its residuals.  The veteran's claim was  denied by the RO in 
September 1996.  The veteran appealed to the Board.    

In February 1997, a service comrade attested that the veteran 
was on the front line most of the time and sustained a 
concussion from a "German 88" while he was a forward 
observer radio operator in combat.  

During a personal hearing at the RO in October 1997, the 
veteran testified that there was an explosion during service 
which blew him off the ground; blood ran out of his ears;  he 
was not treated until later that night when they just cleaned 
him up.  The veteran further testified that he did not 
complain about anything before leaving the service because he 
just wanted to get out.  A witness testified that the veteran 
had had hearing problems since service.  Ear infections were 
not mentioned.  

In October 2000, the Board remanded this case to the RO for 
additional action, including a VA examination of the 
veteran's ears.  

The report of the special ear examination by VA in November 
2000 reflects the veteran's World War II service as 
previously reported, with the veteran emphasizing the history 
of noise exposure, especially to machine gun and artillery 
fire.  On physical examination, the ear canals and drums were 
normal, without any evidence of otitis media or externa.  
There was no diagnosis of any ear infection or residuals 
thereof.  The examiner did identify tinnitus and hearing loss 
in each ear, which in the examiner's opinion resulted from 
noise exposure during World War II.

As described by the Board in the Introduction above, the RO 
subsequently granted service connection for hearing loss and 
tinnitus and denied service connection for ear infections.

Analysis

Initial matter-duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
[VCAA], Pub. L. No. 106-475, 114 Stat. 2096 (2000)  [codified 
as amended at 38 U.S.C.A. § 5100 et seq. ].  The VCAA 
includes an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefined 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims. Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions over the years.  The 
veteran received a letter from the RO in December 2001 which 
contained a detailed explanation of the provisions of the 
VCAA.   Also in December 2001, the RO issued a Supplemental 
Statement of the Case which readjudicated the veteran's claim 
under the VCAA.  The Board concludes, based on the record 
before it, that the notification provisions contained in the 
VCAA have been fully and specifically complied with.

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  The Board observes 
that the veteran presented his own testimony during an 
October 1997 personal hearing.  On the basis of review of the 
claims folder, there is no indication that the veteran has 
further evidence or argument to submit.  The veteran and his 
representative have not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

As noted above, the Board remanded this case in October 2000 
so that the veteran could be accorded a VA ear examination.  
The requested examination was conducted in November 2000.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Discussion

The issue before the Board is whether the veteran is entitled 
to service connection for ear infections.  

The Board has no reason to doubt the veteran's statements, 
including his October 1997 hearing testimony, to the effect 
that he was exposed to noise during World War II.  The above-
cited provisions relating to combat, 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d), do not, however, presumptively 
establish service connection for a combat veteran.  Rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

The question which is therefore crucial to this case is 
whether the veteran has any ear infection currently.  As 
noted by the Board above, under current law service 
connection may not be granted unless a current disability 
exists.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

The service medical records, the report of VA examination in 
June 1996, and the November 2000 VA examination report are 
all negative for complaints or findings of any ear infection.  
In short, the credible and probative evidence of record 
reflects that the veteran does not have an ear infection or 
residuals thereof.  The fact that an ear infection is not 
currently demonstrated is dispositive of the issue before the 
Board.  

To the extent that the veteran is himself contending that he 
currently has ear infections, it is now well-established that 
as a layperson without medical training, he is not qualified 
to render medical opinions regarding the diagnosis and 
etiology of disorders and disabilities, and his opinion as to 
such matters is entitled to no weight. See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In short, even conceding the veteran's combat exposure, 
because the objective medical evidence does not reflect that 
the claimed disability currently exists, service connection 
may not be granted for ear infections.  See, e.g., Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  

In summary, for the reasons and bases expressed by the Board 
above, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for ear 
infections.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for ear infections is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

